    Case: 1:16-cv-08637 Document #: 4548 Filed: 04/16/21 Page 1 of 5 PageID #:298214




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS



    IN RE BROILER CHICKEN ANTITRUST            Case No. 1:16-cv-08637
    LITIGATION
    This Document Relates To: All Actions
                                               PUBLIC VERSION (REDACTED)



                      REPLY IN SUPPORT OF UNITED STATES’
                     MOTION FOR LIMITED DEPOSITION STAY

       The Court should grant the Government’s motion for a limited deposition stay,

including for the depositions in dispute. These depositions, if permitted to proceed

now, would likely interfere with the Government’s upcoming trial and ongoing

investigation. The Kroger-Publix Plaintiffs, the only parties objecting to the

Government’s stay request, submitted an opposition brief that does not alter the

conclusion that these depositions should be stayed. This Reply1 addresses two

arguments in the Kroger-Publix Plaintiffs’ brief that should have no bearing on the

disposition of this motion. This Reply also points out that their claimed prejudice can be

remediated with a revised discovery schedule, and confirms that there is no dispute on

the                           .

       1. Data on other criminal proceedings is incorrectly used and unreliable. Contrary

to the Kroger-Publix Plaintiffs’ brief, the Government does dispute that “the average




1 The Government will file the unredacted version of this Reply under seal because it
contains confidential information protected from public disclosure. The Government is
filing this redacted version on the public docket.
    Case: 1:16-cv-08637 Document #: 4548 Filed: 04/16/21 Page 2 of 5 PageID #:298215




time to disposition for criminal antitrust trials is 28.3 months.” Opp. at 1. The 28.3-

month duration does not relate, as their briefs claims, to criminal antitrust trials but

rather to all criminal antitrust proceedings and includes the time period up to and

including sentencing.2 In fact, the two criminal antitrust trials in the data occurred well

below the 28.3-month figure that they cite. See United States v. Lischewski, Case No. 3:18-

cr-00203-EMC (N.D. Cal.), and United States v. Aiyer, Case No. 1:18-cr-00333 (S.D.N.Y.)

(both proceeding to trial approximately 17 months post-indictment). Nevertheless, a

sample size of two is too small to reliably predict when the trial in United States v. Penn,

et al., would likely commence.

       Second, though there is no perfect information, the Government has utilized the

best information available to it to formulate a stay end date that is reasonably likely to

coincide with the completion of the pending related criminal trial. See Govt Br. at 2.

Based on this information, the trial should be completed in advance of the early January

2022 end date that the Government has requested.

       2. Information from unrelated cases has no bearing on this motion. Regarding the

Government’s request to                                , the Kroger-Publix Plaintiffs assert

that




2The data from the Administrative Office of the U.S. Courts on behalf of the Federal
Judiciary that the Kroger-Publix Plaintiffs cite records the median length of time “from
Commencement to Termination.” The data itself, in a footnote, makes clear that for
guilty defendants, termination occurs on the date that the defendant “was sentenced.”
This is typically many months after the start or completion of a trial.
                                              2
 Case: 1:16-cv-08637 Document #: 4548 Filed: 04/16/21 Page 3 of 5 PageID #:298216




                                                      The decision that a court in another

district made in an unrelated case involving wholly different criminal and civil

defendants, timing and procedural issues, should have no bearing on whether the Court

                                    . Rather, to decide this motion, the Court should use

the factors that courts in this Circuit apply to the facts of this case. When doing so, they

weigh in favor of the Government’s requested stay.

     3. Proposed schedule addresses prejudice claim. The Kroger-Publix Plaintiffs’

claimed prejudice is based on a false premise. Their brief asserts that the Government’s

deposition stays will




     4. No dispute on                             . Footnote 5 of Kroger-Publix Plaintiffs’

brief implies that there remains a dispute                                      . Opp. at 2.

But the Government, in the interest of narrowing the dispute as much as it reasonably

can, has agreed to

                                           . To avoid any doubt, as far as the Government




                                              3
 Case: 1:16-cv-08637 Document #: 4548 Filed: 04/16/21 Page 4 of 5 PageID #:298217




is concerned, the following




     Dated: April 16, 2021

                                     Respectfully submitted,




                                     _____________________________
                                     PAUL J. TORZILLI, Trial Attorney
                                     MICHAEL T. KOENIG, Trial Attorney
                                     HEATHER CALL, Trial Attorney
                                     CAROLYN M. SWEENEY, Trial Attorney
                                     U.S. Department of Justice
                                     Antitrust Division
                                     450 5th St NW
                                     Washington, DC 20530
                                     202/514.8349
                                     Paul.Torzilli@usdoj.gov




                                        4
 Case: 1:16-cv-08637 Document #: 4548 Filed: 04/16/21 Page 5 of 5 PageID #:298218




                             CERTIFICATE OF SERVICE

     I hereby certify that I have caused the foregoing to be filed on the Court’s

CM/ECF system, which will provide a copy to all counsel of record in this action.

     Dated: April 16, 2021

                                                Respectfully submitted,




                                                Paul J. Torzilli
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Antitrust Division
                                                450 5th St NW
                                                Washington, DC 20530
                                                202/514.8349
                                                Paul.Torzilli@usdoj.gov




                                            5
